Case 1:20-mc-00212-AJN Document 42-20 Filed 06/29/20 Page 1 of 4




                      EXHIBIT 20
   Case 1:20-mc-00212-AJN Document 42-20 Filed 06/29/20 Page 2 of 4




                                           ~
                                                       REPUBLIQUE
                                                       ET CANTON
                                                       DE G E NI~V ~_




                                           POUVOIR JUDICI,a, IRE




                  PRESS RELEASE FROM THE PUBLIC PROSECUTOR

Geneva, 12 August 2019

          Mining licences in Guinea: Beny STEINMETZ committed to stand trial

The office of the Public Prosecutor has filed an indictment against Beny Steinmetz and
two other defendants in the Criminal Court. The indictment relates to the offences of
bribery of foreign public officials and forgery of documents in connection with the
granting of mining licences in the Republic of Guinea between 2005 and 2010.

Prosecutor Claudio MASCOTTO, who has been in charge of the case since it was opened in
2013, has filed an indictment with the Criminal Court in the proceedings against Benjamin
(Beny) STEINMETZ and two other defendants.

Following an investigation that involved intensive cooperation with various foreign
authorities, the Public Prosecutor has accused the three defendants of having promised as
early as 2005, and then paying, or causing to be paid, bribes to one of the wives of former
Guinean president Lansana CONTt~ in order to exclude a competitor and subsequently grant
Beny Steinmetz Group Resources (BSGR) mining rights in the Simandou region of the
Republic of Guinea. The charge is bribery of foreign public officials (Article 322septies of the
Criminal Code).

At the relevant time, a significant part of the BSGR group’s activities was conducted from
Geneva, where Beny Steinmetz also had his domicile. According to the indictment, the sums
paid as bribes amounted to approximately USD 10 million, with part of that amount being
channelled through accounts in Switzerland.

The office of the Public Prosecutor further alleges that the three defendants fabricated false
contracts and invoices in order to conceal from the banks and the authorities that BSGR or
Beny STEINMETZ was financing the payment of bribes. In this connection, he is alleging
forgery of documents (Article 251 of the Criminal Code).

It should be noted that the Criminal Court has jurisdiction as the office of the Public
Prosecutor is seeking a custodial sentence of 2 to 10 years.

The defendants are entitled to the presumption of innocence.

No further comments will be made.




Contact: Marc Gudniat, Media Relations Officer, PJ, +41 (0)22 327 62 77, communication(~&iustice.ge.ch
            Case 1:20-mc-00212-AJN Document 42-20 Filed 06/29/20 Page 3 of 4




                                                   ~
                                                               REPUBLIQUE
                                                               ET CANTON
                                                               DE GENEVE




                                                   POUVOIR JUDICIAIRE




                             COMMUNIQUI~ DE PRESSE DU MINISTI~RE PUBLIC



Gen~ve, le 12.08.2019


              Licences mini~res en Guin~e: Beny STEINMETZ renvoy~ en jugement

Le Minist~re public a saisi le Tribunal correctionnel d’un acte d’accusation contre Beny STEINMETZ
et deux autres pr~venus. II retient les infractions de corruption d’agents publics ~trangers et de
faux dans les titres dans le contexte de I’attribution de licences mini~res en R~publique de Guin~e
entre 2005 et 2010.

Le procureur Claudio MASCOTTO, en charge de la procedure depuis son ouverture en 2013, a depose au
Tribunal correctionnel un acte d’accusation dans la procedure dirigee contre Benjamin (Beny) STEINMETZ
et deux autres prevenus.

Au terme de son instruction, qui a necessite une intense cooperation avec diverses autorites etrangeres, le
Ministere public accuse les trois prevenus d’avoir promis des 2005, puis verse ou fait verser, des pots-de-
vin ~l I’une des epouses de I’ancien president guineen Lansana CONTE~ en vue de faire evincer un
concurrent puis de faire octroyer au Beny Steinmetz Group Resources (BSGR) des droits miniers dans la
region de Simandou en Republique de Guinee. II retient ~l cet egard la corruption d’agents publics
etrangers (art. 322septies du code penal).

Une partie importante de I’activite du groupe BSGR etait conduite ~l I’epoque depuis Geneve, oQ Beny
STEINMETZ etait par ailleurs domicili& Les sommes versees ~l titre de pots-de-vin selon I’acte
d’accusation s’elevent ~l environ dix millions de dollars, dont une partie a transite par des comptes en
Suisse.

Le Ministere public reproche en outre aux trois prevenus d’avoir fabrique des faux contrats et des fausses
factures pour cacher aux banques et aux autorites que BSGR respectivement Beny STEINMETZ
finan£aient le paiement de pots-de-vin. II retient ~l cet egard le faux dans les titres (art. 251 du code penal).

Pour memoire, le Tribunal correctionnel est competent Iorsque le Ministere public entend requerir une
peine privative de liberte de 2 ~l 10 ans.

Les prevenus beneficient de la presomption d’innocence.

II ne sera fait aucun autre commentaire.




          Contact ¯ Marc Gu~niat, charg~ de relations m~dias, P J, +41 (0)22 327 62 77, communication@justice.ge.ch   ]
   Case 1:20-mc-00212-AJN Document 42-20 Filed 06/29/20 Page 4 of 4

                                                                                    100 Park Avenue, 16th FI

                                                                                         New York, NY 10017

                                                                                          www.consortra.com




STATE of NEW YORK          )
                           )
COUNTY of NEW YORK         )




                               CERTIFICATE OF ACCURACY



This is to certify that the attached document, "Ex. XX (Geneva Public Prosecutor
Press Release" -- originally written in Fench -- is, to the best of our knowledge
and belief, a true, accurate, and complete translation into English.




Dated: 6/25/2020
                                                     Sworn to and signed before ME
                                                     This 25th day of June, 2020



Heather Cameron
Projects Manager
Consortra Translations
                                                               JAMES G MAMERA
                                                            Notary PuNic - State of Ne~ York
                                                                   No. 01MA6157195
                                                             Qualified in New York County
                                                          ~ Oammi~ion [~.x~ires Dec. 4., 2022




            New York, NY I Washington DC I Houston, TX I San Francisco, CA I Hong Kong
